         Case 1:18-cv-05573-ALC-OTW Document 40 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             February 11, 2021

 DENISE MARLIN,

                                   Plaintiff,
                                                                 18-cv-5573 (ALC)(OTW)
                       -against-
                                                                 ORDER OF DISCONTINUANCE
 CITY OF NEW YORK ET AL,

                                   Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         Plaintiff has advised Defendants that she agrees to the settlement terms previously entered

into by the parties. ECF No. 39. Accordingly, the Court denies Defendants’ motion to enforce the

settlement as moot. ECF No. 37.

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

thirty days.

SO ORDERED.

Dated:      February 11, 2021
            New York, New York

                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
